Exhibit 12 ONEOK Partners, L.P. Computation of Ratio of Earnings to Fixed Charges Years Ended December 31, (Unaudited) (Thousands of dollars) Fixed Charges, as defined Interest on long-term debt $ Other interest Amortization of debt discount, premium and expense ) Interest on lease agreements Total Fixed Charges Earnings before income taxes and undistributed income of equity method investees Earnings available for fixed charges $ Ratio of earnings to fixed charges For purposes of computing the ratio of earnings to fixed charges, "earnings" consists of pre-tax income from continuing operations before adjustment for income or loss from equity investees plus fixed charges and distributed income of equity investees, less interest capitalized. "Fixed charges" consists of interest charges, the amortization of debt discounts and issue costs and the representative interest portion of operating leases.
